Case 6:18-cv-01609-CEI\/|-TBS Document 31-1 Filed 02/15/19 Page 1 of 20 Page|D 178

EXHIBIT A

 

Case 6:18-cv-01609-CEI\/|-TBS Document 31-1 Filed 02/15/19 Page 2 of 20 Page|D 179

UNITED STATES DlSTRICT COURT
MIDDLE DlSTRlCT OF FLORIDA
ORLANDO DlVISlON

 

U.S. EQUAL EMPLOYMENT Civil Action No. 6:18-cv-1609-CEM-TBS
OPPORTUN[TY COMMISSION,

Plaintiff,
JAMESLYN MARCISZ,
Plaintif`i`-lntervenor,
-against-

CHRISTINI’S, lNC., D/B/A CHRIST[NI’S
RISTORANTE`. lTALIANO,

Defendant.

 

 

CONSENT DECREE

This Consent Decree (“Decree”) is made and entered into by and between
Plaintiff U.S. Equa| Employment Opportunity Commission (“EEOC”), and Def`endant Christini’s,
Inc. (“Def`endant” or “Christini’s”). The EEOC and Defendant are collectively referred to as the
“Parties” throughout this Decree.

INTRODUCTION

l. The EEOC filed this action on September 27, 2018, under Title Vll ofthe Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000e e!. seq. (“Title Vll”) to correct unlawful
employment practices on the basis of sex and retaliation, and to provide appropriate relief to
Charging Party Jarneslyn Marcisz (“Ms. Marcisz” or “Charging Party”).

2. On October 30, 2018, the Court granted Ms. Marcisz’s Motion to lntervene.

Case 6:18-cv-01609-CEI\/|-TBS Document 31-1 Filed 02/15/19 Page 3 of 20 Page|D 180

3. The EEOC alleges that Christini’s violated Title VIl by subjecting Charging Party
to a sexually hostile work environment while employed at Christini’s and that Christini’s
unlawfully terminated Charging Party in retaliation for her complaints about the same.

4. Christini’s and its owners, employees, managers, and agents specifically deny the
allegations made by Charging Party and state that such allegations are wholly without merit.

5. ln the interest of resolving this matter, to avoid further cost of litigation, and as a
result of having engaged in comprehensive settlement negotiations, the Parties have agreed that
this action should be finally resolved by entry of this Decree. This Decree is final and binding on
the Parties, their successors, and assigns.

6. No waiver, modification or amendment of any provision of this Decree will be
effective unless made in writing and signed by an authorized representative of each of the Parties.
By mutual agreement of the Parties in writing, this Decree may be amended or modified in the
interests of justice and fairness in order to effectuate the provisions of this Decree.

7. If one or more of the provisions are rendered unlawful or unenforceable, the Parties
shall make good faith efforts to agree upon appropriate amendments to this Decree in order to
effectuate the purposes of the Decree. ln any event, the remaining provisions will remain in full
force and effect unless the purposes of the Decree cannot, despite the Parties’ best efforts, be
achieved.

8. This Decree fully and finally resolves all claims asserted by the EEOC in its
Complaint against Defendant (Case No: 6:18-cv-l609-CEM-TBS), based on EEOC Charge
Number 511-2017-02135. The Parties further agree that this Decree does not resolve any Charges
of Discrimination that may be pending with the EEOC against Christini’s other than the Charge

Number referred to in this Paragraph.

Case 6:18-cv-01609-CEI\/|-TBS Document 31-1 Filed 02/15/19 Page 4 of 20 Page|D 181

9. Having carefully examined the terms and provisions of this Decree, and based on
the pleadings, record, and stipulations of the Parties, the Court finds the following:

a. This Court has jurisdiction over the subject matter of this action and the
Parties, and will retain jurisdiction for the duration of this Decree.

b. No party shall contest the jurisdiction of this federal Court to enforce this
Decree and its terms or the right of the EEOC to bring an enforcement suit
upon alleged breach of any term(s) of this Decree.

c. The terms of this Decree are adequate, fair, reasonable, equitable, andjust.
The rights of the Charging Parties and the public interest are adequately
protected by this Decree.

d. This Decree conforms to the Federal Rules of Civi| Procedure and Title Vll
and is not in derogation of the rights or privileges of any person. The entry
of this Decree will further the objectives of Title VlI and will be in the best
interests of Charging Party, Christini’s, the EEOC and the public.

e. The terms of this Decree are and shall be binding upon Christini’s, its
present and future agents, directors, officers, successors and assigns.

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS FOLLOWS:
t'l;ENER_iLl INJUNCTIVE PROVISIONS
10. Defendant, its owner, and all of Defendant’s officers, managers, supervisors,
employees, agents, partners, successors and assigns, are enjoined from engaging in, encouraging
or permitting unlawful conduct that discriminates on the basis of sex in violation of Title Vll,

including conduct which forms a sexually hostile work environment.

Case 6:18-cv-01609-CE|\/|-TBS Document 31-1 Filed 02/15/19 Page 5 of 20 Page|D 182

ll. Defendant, its owner, and all of Defendant’s officers, managers, supervisors,
employees, agents, partners, successors and assigns, are enjoined from engaging in any form of
retaliation against any person, including Charging Party, because of opposition to any practice
made unlawful under Title VI[ of the Civil Rights Act of 1964 or because of the filing of a charge,
the giving of testimony or assistance, or assisting and/or participating in any manner in any
investigation, proceeding, or lawsuit as a result of an employment practice in violation of
Title Vll.

MONETARY RELIEF

12. In settlement of all claims asserted in the Complaint filed by the EEOC in this
action, Defendant shall pay the total gross amount of $80,000 (the “Settlement Amount”), which
represents back pay, compensatory and punitive damages. This Settlement Amount shall be the
full and final amount Defendant shall pay to settle the claims brought by the EEOC on its behalf
and on behalf of the Charging Party.

13. Within fourteen (14) calendar days of the entry of this Decree, Defendant shall pay
monetary damages to Charging Party in two separate checks as follows:

a. A check in the amount of $10,000.00 representing back pay, made payable
to “Jameslyn Marcisz;” and
b. A check in the amount of $70,000.00 representing compensatory and
punitive damages authorized under Title Vll, made payable to “Whittel & Melton Trust
Account, f/b/o _lameslyn Marcisz.”
14. Defendant will make all applicable withholdings from the back pay award for

federal, state, and local income taxes, and for employee Social Security taxes pursuant to the

Case 6:18-cv-01609-CE|\/|-TBS Document 31-1 Filed 02/15/19 Page 6 of 20 Page|D 183

Federal lnsurance Contribution Act (“FICA”), and Defendant will be responsible for paying its
employer share of any costs, taxes, or Social Security required by law.

15. Defendant will issue an IRS W-2 form for the payment allocated to Charging
Party’s back pay award, and will issue withholding statements detailing all legal withholding made
at the time the checks are issued. Defendant will also issue an lRS 1099 form for the payment
allocated to damages other than back pay. The checks and IRS forms will be mailed by overnight
mail to Ms. Jameslyn Marcisz, c/o Jay Lechner, Esq., Whitte| & Melton, LLC, l 1020 Northcliffe
Blvd., Springhill, l'~`lorida 34608. Copies of these payments and related documents (including
copies of IRS Forms) shall be sent to the EEOC to the attention of Regional Attomey Robert E.
Weisberg and Trial Attorney Robert L. Adler via email at the following email addresses, with the
Subject Line: “Christini’s Ristorante italiano Consent Decree:” robert.weisberg@eeoc.gov and
robert.ad|er@eeoc.gov.

16. lf Defendant fails to tender the payments described in Paragraphs 12 through 15
above, then Defendant shall pay interest on the defaulted payments at a rate calculated pursuant to
26 U.S.C. §662](b) until the same is paid, and bear any additional costs incurred by the EEOC
caused by the non-compliance or delay.

WM

17. lf at any time, either during or after the term of this Consent Decree, Defendant
receives any inquiries regarding the employment of Charging Party, in lieu of an oral response,
Defendant shall provide a copy of the letter attached as Exhibit “A.” Defendant shall provide no
negative information whatsoever about Charging Party and shall not make mention of any charge
of discrimination or retaliation, allegation of discrimination or retaliation, or this lawsuit, as part

of any reference.

Case 6:18-cv-01609-CE|\/|-TBS Document 31-1 Filed 02/15/19 Page 7 of 20 Page|D 184

18. During the term of this Decree, within ten (10) business days of responding to any
inquiry regarding the employment of Charging Party, Defendant shall report compliance in writing
to the EEOC, including the name and address of the person or entity to whom the written reference
was provided.

_I_llllEPENDENT EEO COMPLAINT HOTLINE

l9. Christini’s shall retain the services of an independent third-party business entity to
provide and operate a dedicated EEO telephone “hotline” for Defendant’s employees to report
incidents of sexual harassment, the existence of a hostile work environment and/or
discrimination/retaliation. The entity providing the dedicated EEO telephone “hotline” shall have
as its primary business the provision of such services and have no previous financial relationship
with Defendant, its owner, or any of its attomeys, employees, or agents. The EEOC will not
unreasonably withhold approval of an EEO telephone “hotline” operator proposed to it by
Defendant.

20. The EEO telephone “hotline” operator selection process shall be as follows:

a. Within thirty (30) days from the Court’s execution of this Decree,
Defendant shall provide the EEOC with the name and business contact
information of proposed EEO telephone “hotline” operators; and

b. The EEOC shall have five (5) business days to inform Defendant if it
disapproves of Defendant’s proposed EEO telephone “hotline” operator.

21. Each proposed EEO telephone “hotline” operator must submit a statement of
independence, under oath, confirming that he or she has no prior financial relationship with

Defendant, its owner or any of its attomeys, employees, or agents,

Case 6:18-cv-01609-CE|\/|-TBS Document 31-1 Filed 02/15/19 Page 8 of 20 Page|D 185

22. The EEO telephone “hotline” operator shall perform services to ensure compliance
with this Decree as outlined herein and shall have the authority and obligation to:

a. Provide a dedicated EEO telephone “hot|ine” for Defendant’s employees to
report incidents of sexual harassment, the existence of a hostile work
environment and/or discrimination/retaliation;

b. Maintain detailed written records of all reports and complaints; and

c. Forward to Defendant copies of the written records described above
immediately for review and action by the Defendant, and with no less
frequency than required to comply with the Reporting requirements of this
Consent Decree as described below.

23. All costs incurred for the EEO telephone “hotline” operator’s services Will be paid
by Defendant.

ADOPTION AND DISTRIBUTION OF POLICY
AGAINST SEX DISCR]MINATION

24. Christini’s must create, disseminate and implement an ami-harassment policy (the
“Policy”), consistent with this Decree.

25. The Policy shall include a formal, written policy addressing allegations of sexual
harassment that makes clear Defendant’s commitment to empowering employees to speak up
against harassment and to non-retaliation by making clear that any employee who speaks up
against harassment will be protected from negative repercussions.

26. The Policy must specify that complaints of sex-based harassment, discrimination,
and/or retaliation may be made to the third-party EEO telephone “hot|ine” designated for the

reporting of such complaints

Case 6:18-cv-01609-CE|\/|-TBS Document 31-1 Filed 02/15/19 Page 9 of 20 Page|D 186

27. The Policy must clearly define prohibited conduct and specifically prohibit sex-
based harassment, discrimination, and/or retaliation in the workplace including that perpetrated by
Christini’s management, employees, customers, clients and vendors.

28. The Policy must provide examples of prohibited conduct, including, but not limited
to, the following:

a. VLl'b_al_: Jokes, insults and innuendoes based on sex; degrading sexual
remarks; comments or questions on a person’s body or sex life; pressures
for sexual favors; and use of inappropriate sexually offensive language.

b. Non-Verbal: Touching in an unwelcome manner; and displaying sexually
suggestive or degrading pictures.

29. The Policy must also specify the following:

a. Prohibited behavior will not be tolerated from its management, employees,
customers, elients, vendors or any other persons present at any of
Defendant’s premises or where Defendant conducts business;

b. Employees who make such complaints or provide information related to
such complaints will be protected against retaliation;

c. Employees will not be required to complain of sex-based discrimination or
retaliation directly to the individual that is engaging or engaged in the
discriminatory or retaliatory behavior;

d. Defendant will take immediate and appropriate corrective action when it
determines that sex-based discrimination or retaliation has occurred; and

e. Managers and employees who violate the policy are subject to discipline,

up to and including discharge.

Case 6:18-cv-01609-CE|\/|-TBS Document 31-1 Filed 02/15/19 Page 10 of 20 Page|D 187

30. The Policy must also address social media as a possible means of workplace
harassment and should make clear that mistreatment on social media carries the weight of any
other workplace interaction. To that end, the Policy should include rules concerning the social
media connections between managers and supervisors and others with ami-harassment
responsibilities and employees.

31. A copy of the Policy will be provided to the EEOC for review within thirty (30)
days of the Court’s execution of this Decree. Therealier, copies of the Policy will be distributed
to each of Christini’s employees and managers within sixty (60) days of the Court’s execution of
this Decree.

32. A copy of the Policy shall also be included in any relevant policy or employee
manual maintained by Christini’s. The Policy will also be kept and maintained in paper format in
a conspicuous and accessible place for all employees of Christini’s and printed in a font that is
easily legible (at least 12 point font).

33. New employees will receive a copy of the Policy on or before their first day of
work.

ANNUAL ASSESSMENT OF EFFECTIVENESS OF POLICY
AGAINST SEX DISCRIMINATION

34. Within one hundred twenty (120) days of the Court’s execution of this Decree,
Defendant shall conduct an anonymous workplace climate survey, via electronic or paper means,
to assess the extent to which harassment is a problem in its workplace The process of and
participation in the survey shall be anonymous and confidential. No retaliation shall occur as a

result of any response to the survey.

Case 6:18-cv-01609-CE|\/|-TBS Document 31-1 Filed 02/15/19 Page 11 of 20 Page|D 188

TRAINING

35. Defendant shall provide for one-on-one training to Defendant owner, Chris
Christakos, afk/a Chris Christini, consisting of one and a half hours of live training on an annual
basis during the term of this Decree (the “Management Training”). The first Management Training
shall take place within ninety (90) days of the Court’s execution of this Decree. The remainder of
the Management Training sessions shall take place annually and no later than November lst of
each year throughout the duration of the Decree.

36. The Management Training shall include the following: (1} an explanation of the
prohibition against sex discrimination and the prohibition against retaliation under Title Vll;
(2) an explanation ofthe rights and responsibilities of managers, supervisors, and employees under
Title Vii and Christini’s Policy; (3) guidance on handling sex-based allegations and other EEO
complaints and the need for confidentiality; and (4) training on gender equality and diversity
training specific to gender diversity.

37. Defendant also shall provide all current employees with two (2) hours of live
training (the “Employee Training”). The Employee Training shall take place within ninety (90)
days of the Court’s execution of this Decree. The remainder of the Employee Training sessions
shall take place annually and no later than December lst of each year throughout the duration of
the Decree.

38. The Employee Training shall include the following: (l) an explanation of the
prohibition against sex discrimination and the prohibition against retaliation under Title VII;
(2) an explanation of the prohibition against a sexually hostile work environment; and (3) an
explanation of the rights and responsibilities of managers, supervisors, and employees under Title

Vll and Christini’s Policy inciuding, but not limited to, complaint and investigation procedures;

10

Case 6:18-cv-01609-CE|\/|-TBS Document 31-1 Filed 02/15/19 Page 12 of 20 Page|D 189

(4) information and techniques that could help employees identify unwelcome and offensive
behavior that is based on a co-worker’s protected characteristic under employment non-
discrimination laws, and the skills and confidence to intervene in some manner to stop harassment

39. The Management Training and the Employee Training shall be conducted by a
Subject Matter Expert (“SME”) mutually agreed upon with the EEOC and Defendant and have no
previous financial relationship with Defendant, its owner, or any of its attomeys, employees, or
agents. The EEOC will not unreasonably withhold approval of a SME proposed to it by Defendant.
Defendant agrees to provide the EEOC with at least three (3) weeks notice before conducting
training sessions pursuant to this Decree. ln the notice, Defendant shall notify the EEOC of the
dates on which training is scheduled, the name and job title of the person(s)/organization who will
conduct the training and the name andjob title of each person who will attend the training. Within
ten (10) business days following the training, Defendant shall provide the EEOC with a roster of`
employees and/or management who attended the training.

40. Defendant agrees to provide the EEOC, upon request, with any and all copies of
pamphlets, brochures, outlines or other written materials provided to the participants of the training
sessions. Defendant also agrees that the EEOC may, at the EEOC’s discretion, be in attendance
at any training session.

41. All costs incurred for the training required herein will be paid by Defendant.

POSTING OF NOTICE

42. Within ten (10) business days from the Court’s execution of this Decree, Defendant
shall post an eleven (11) inches by fourteen (14) inches laminated copy of the Notice attached as
Exhibit B to this Decree at Defendant’s restaurant in a conspicuous location, easily accessible to

and commonly frequented by Defendant’s employees, The Notice shall remain posted for three

Case 6:18-cv-01609-CE|\/|-TBS Document 31-1 Filed 02/15/19 Page 13 of 20 Page|D 190

(3) years from the date of entry of this Decree. Defendant shall take all reasonable steps to ensure
that the posting is not altered, defaced or covered by any other material. Within fifteen (15)
business days from the Court’s execution of this Decree, Defendant shall certify to the EEOC in
writing that the Notice has been properly posted as described in this Paragraph.
MONITORJNG AND REPOR'I`ING

43. Defendant shall furnish to the EEOC written Reports twice annually for a period of
three (3) years following entry of this Decree. The first Report shall be due six (6) months after
entry of the Decree and thereafter by June 30, and December 30 annually. Each such Report shall
contain:

a. A certification that the Notice required to be posted in Paragraph 42, above,
remained posted during the entire six (6) month period preceding the
Report.

b. A description of each complaint of sex-based discrimination or retaliation
received by Defendant within the six (6) month period preceding the Report,
whether verbal or written, formal or informal, including the names, last
known home addresses, home telephone numbers, and cellular telephone
numbers of the complaining parties;

c. A description of what action, if any, Defendant took in response to the

complaint of discrimination or retaliation;

d. The names of any witnesses to each complaint; and
e. The resolution of each complaint occurring within the six (6) month period
preceding the Report.

12

Case 6:18-cv-01609-CE|\/|-TBS Document 31-1 Filed 02/15/19 Page 14 of 20 Page|D 191

f. In the event there are no complaints of sex-based discrimination or
retaliation, Defendant shall send the EEOC a “negative” report indicating
no activity.

44. The EEOC may review compliance with any and all provision of this Decree.

45. As part of such review, the EEOC may inspect Defendant’s facilities, interview
employees, and examine and copy documents Defendant will make all employees reasonably
available to the EEOC, and shall permit employees to speak confidentially with the EEOC for
purposes of verifying compliance with this Decree. The EEOC agrees to provide Defendant with
at least 24-hour notice before seeking to inspect Defendant’s facilities, interview employees, and
examine and copy documents.

NOTIFICATION OF SUCCESSORS

46. Defendant shall provide prior written notice to any potential purchaser of its
business, or a purchaser of all or a portion of Defendant’s assets, and to any other potential
successor, of the EEOC’s lawsuit, the allegations raised in the EEOC’s Complaint, and the
existence and contents of the Decree.

l_)URATION OF TI-IE MREE

47. The duration of the Decree shall be in effect for a period of three (3) years

immediately following the Court’s execution of the Decree.
DISPUTE RESOLUTION

48. ln the event that the EEOC believes that Defendant has failed to comply with any

provision(s) of the Decree, the EEOC will notify Defendant and Defendant must make a good faith

attempt to cure any breach of the Decree within thirty (30) business days of notification. The thirty

13

Case 6:18-cv-01609-CE|\/|-TBS Document 31-1 Filed 02/15/19 Page 15 of 20 Page|D 192

(30) business days to cure provision of this Paragraph shall not apply, however, to the payments
required by Paragraphs 12-15 above,

49. Following the thirty (30) business days to cure period, the EEOC shall have the
right to seek Court intervention.

50. No party shall contest the Court’s jurisdiction to enforce this Decree and its terms
or the right of the EEOC to bring an enforcement suit upon breach of any of the terms of this
Decree. Breach of any term of this Decree should be deemed to be a substantive breach of this
Decree. The Court will retain jurisdiction over any such enforcement proceeding during the
duration of this Consent Decree. Nothing in this Decree will be construed to preclude the EEOC
from bringing proceedings to enforce this Decree in the event that Defendant fails to perform any

of the promises or representations herein.

w
51. Each party to this Decree shall bear its own fees and costs associated with this
litigation.
NO CONDITIONAL RECEIPT

 

52. Defendant will not attempt to condition the receipt of individual relief upon an
individual’s agreement to: (a) maintain as confidential the terms of this Consent Decree; or (b)

waive her statutory right to file a charge with any federal or state anti-discrimination agency.

l4

Case 6:18-cv-01609-CE|\/|-TBS Document 31-1 Filed 02/15/19 Page 16 of 20 Page|D 193

SO ORDERED, ADJUDCED AND DECREED, this day of

, 2019.

 

THE HONOR.ABLE CARLOS E. MENDOZA
UNITED STATES DISTRICT JUDGE

AGREED 'I`O:

FOR THE PLA]NT]FF, U.S. EQUAL EMPLOYMENT OPPOR.TUNITY COMM]SSION:

   

   

Robert E. eis erg, Regional Atto
U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION
Miarai District OBicc

Miarni 'I`ower

100 SE 2nd Street, Suite 1500
Miami, Florida 33131

Teiephone: (305) 808-1789

Emnil: robert.weisberg@eeoc.gov

FOR THE DEFEND CHRISTINI’S, lNC.
Date: dlziiq

Chris Christakus, a!kfa Chris Christini,
Owncr, CHRISTINI’S, lNC.,
D/B/A CHRISTINI’S R.ISTORANTE TTALIANO

 

 

As to form:
By: ` jj FBN 0 " Date: 2152/j
Jonathan Vinc, Esq.

222 Lakeview Avenue, Suite 120
West Palm Beach, Florida 33401
'I`elephone: (561) 383-9203

Email: Jonatilan.Vine@csitlegai.com

15

 

 

 

Case 6:18-cv-01609-CE|\/|-TBS Document 31-1 Filed 02/15/19 Page 17 of 20 Page|D 194

EXHIBIT A

REFERENCE

115

Case 6:18-cv-01609-CE|\/|-TBS Document 31-1 Filed 02/15/19 Page 18 of 20 Page|D 195

Dear

This letter is in reference to your request for information regarding the employment of
.lames|yn Marcisz.

Ms. Marcisz served as a bartender for Christini’s Ristorante ltaliano from August 2, 2015
to March 10. 2017. Company policy does not permit us to provide any additional information
concerning Ms. Marcisz’s employment Ms. Marcisz is eligible for rehire.

I hope this information is helpful and that it satisfactorily answers your inquiry.

Very truly yours,

 

Chris Christini
Owner, Christini’s Ristorante italiano

IT

Case 6:18-cv-01609-CE|\/|-TBS Document 31-1 Filed 02/15/19 Page 19 of 20 Page|D 196

EXHIBIT B

NOTICE TO ALL CHRISTINI’S EMPLOYEES

18

Case 6:18-cv-01609-CE|\/|-TBS Document 31-1 Filed 02/15/19 Page 20 of 20 Page|D 197

NOTICE TO ALL CHRISTINI’S EMPLOYEES

This Notice is being posted pursuant to a Consent Decree entered by the U.S. District Court
in EEOC v. Christini’s lnc. Case No.: 6:18-cv-1609-CEM-TBS (M.D. Fla.). In this case, the
EEOC alleged that Christini’s discriminated against a female employee by subjecting her to a
sexually hostile work environment, or sexual harassment The EEOC also alleged that Christini’s
retaliated against her. Pursuant to a Consent Decree, the EEOC and Christini’s have resolved the
Complaint. Christini’s has agreed to provide certain monetary and injunctive relief to resolve this
action. However, Christini’s denies any and ali allegations in the Complaint, and by entering into
this Consent Decree, Christini’s has not admitted to any liability nor were there any findings of
wrongdoing by the Court.

 

Title VII protects individuals from employment discrimination because of their sex.
Christini’s will not condone employment discrimination of any kind as set forth in federal anti-
discrimination laws, including, but not limited to, sex discrimination or retaliation. lt is the policy
of Christini’s to offer employment opportunities to all qualified employees and applicants,
regardless of sex, race, color, religion, national origin, agc, or disability. There will be no
intentional discrimination in violation of the provisions of Title VII of the Civil Rights Act of
1964, as amended; the Age Diserimination in Employment Act (ADEA), the Equal Pay Act (EPA)
of 1963, the Amcricans with Disabilities Act (ADA), as amcnded, or the Genetic information Non-
Discrimination Act (GINA).

Christini’s assures its employees that it supports Title VIl and will not take any action
against an individual because hefshe has exercised his/her rights under the law to oppose
discriminatory acts or to file charges with the EEOC, Appropriate corrective action, up to and
including termination, based upon the circumstances involved, shall be taken against any employee
(including management personnel) found to have violated Christini’s policy prohibiting
discrimination

EEOC enforces the federal laws against discrimination in employment on the basis of
disability, race, coior, religion, national origin, sex, and age. If` you believe you have been
discriminated against, you may contact EEOC at (305) 808-1740. The EEOC charges no fees and
has employees who speak many languages other than English.

This Notice must remain posted for three (3) years from the date below and must not be
altered, defaced or covered by any other material. Any questions about this Notice may be directed
to: Christini’s Litigation Settlement, c/o Robert Weisberg, Regional Attorney, EEOC, Miami
District Oflice, Miami Tower, 100 SE 2nd St'reet, Suite 1500, Miami, Florida 33131.

y

 

 

" - » ')
%?%:réf- 2_. g¢{_z@ 141
chris chns'rini, o\’~néi Date

19

